        Case: 1:21-cv-01473 Document #: 1 Filed: 03/17/21 Page 1 of 6 PageID #:1




                             UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

 KATE STEINBERG,

      Plaintiff,

 v.
                                                           Case No. 1:21-cv-01473
 NATIONWIDE RECOVERY SERVICE,
 INC.,

      Defendant.

                                             COMPLAINT

         NOW COMES Plaintiff, KATE STEINBERG, through undersigned counsel, complaining

of Defendant, NATIONWIDE RECOVERY SERVICE, INC., as follows:

                                     NATURE OF THE ACTION

         1.        This action is seeking redress for violation(s) of the Fair Debt Collection Practices

Act, (the “FDCPA”), 15 U.S.C. § 1692 et seq.

                                    JURISDICTION AND VENUE

         2.        This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331.

         3.        Venue in this district is proper under 28 U.S.C. § 1391(b)(2).

                                                PARTIES

         4.        KATE STEINBERG (“Plaintiff”) is a natural person, over 18-years-of-age, who at

all times relevant resided at 1809 North Lincoln Park West, Apartment GF, Chicago, Illinois

60614.

         5.        Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).




                                                     1
        Case: 1:21-cv-01473 Document #: 1 Filed: 03/17/21 Page 2 of 6 PageID #:2




         6.       NATIONWIDE RECOVERY SERVICE, INC. (“Defendant”) is a corporation

organized and existing under the laws of the state of Tennessee.

         7.       Defendant has its principal place of business at 545 West Inman Street, Cleveland,

Tennessee 37311.

         8.       Defendant is a “debt collector” as defined by 15 U.S.C. § 1692a(6).1

         9.       Defendant uses instrumentalities of interstate commerce and the mail in its business

– the principal purpose of which is the collection of debt owed or due or asserted to be owed or

due another.

                                        FACTUAL ALLEGATIONS

         10.      Defendant mailed Plaintiff a letter, dated January 9, 2021, which stated:

                                     ACCOUNT IDENTIFICATION
                                     Original Creditor VETERINARY SPECIALTY CENTER
                                     Forwarding Agency FOREST RECOVERY SVCS LLC
                                     NRS Acct #        17645964
                                     Creditor Acct #   FRS1031000 FRS1031000
                                     Service For
                                     Total Due         $654.52

         Your account has been placed with our company by the agency noted above with instructions to
         proceed with collections.

         Please refer to your file number when calling.

                                         See additional page(s) for account detail.


1
  NRS has operating facilities strategically located across the United States for national coverage. Our client base is
among top tier hospitals and health systems across the country. NRS has immediate capacity, resources and specific
industry/product expertise for any size or custom project.

We have call center, collections, and recovery management experience from both the healthcare/hospital and
collection agency industry and preregistration services both on- and off-site. Our inbound and outbound calling
capacity is expandable systems to accept increased volumes.

Our first-party collection expertise is aimed at reducing charge off and delinquent account management and our third-
party recovery service is available at all stages of delinquency, pre- and post-chargeoff.
http://nrsagency.com/AboutUs.php (last accessed March 17, 2021).

                                                          2
      Case: 1:21-cv-01473 Document #: 1 Filed: 03/17/21 Page 3 of 6 PageID #:3




       Important Notice: Unless you notify this office within 30 days after receiving this notice that you
       dispute the validity of this debt or any portion thereof, this office will assume the debt is valid. If you
       notify this office in writing within 30 days after receiving this notice that you dispute the validity of
       this debt or any portion thereof, this office will obtain verification of the debt or obtain a copy of a
       judgment and mail you a copy of such judgment or verification. If you request in writing within 30
       days after receiving this notice, this office will provide you with the name and address of the original
       creditor if different from the current creditor.

             This communication is from a debt collector. This is an attempt to collect a debt and any
                              information obtained will be used for that purpose.

                                   See reverse side for important information.

       You may now pay online by going to https://nrs.webview.com. You will be asked for your account
       number, which is 17645964.

       11.      The Letter is a “communication” as defined by 15 U.S.C. § 1692a(2).

       12.      Plaintiff's alleged $654.52 balance is a “debt” as defined by 15 U.S.C. § 1692a(5).

       13.      The twist? Plaintiff did not have previous business dealings with Veterinary

Specialty Center; therefore, was not financially responsible for the alleged $654.52 balance.

                                                DAMAGES

       14.      Congress enacted the FDCPA to rein in certain "evils" associated with debt

collection," Bentrud v. Bowman, Heintz, Boscia & Vician, P.C., 794 F.3d 871, 874 (7th Cir. 2015),

because existing legal remedies were, in its judgment, "inadequate to protect consumers." 15

U.S.C. § 1692(b).

       15.      To address those practices, the FDCPA imposes a "rule against trickery." Beler v.

Blatt, Hasenmiller, Leibsker & Moore, LLC, 480 F.3d 470, 473 (7th Cir. 2007); see also O'Rourke

v. Palisades Acquisition XVI, LLC, 635 F.3d 938, 941 (7th Cir. 2011) (noting that the FDCPA's

prohibitions "keep consumers from being intimidated or tricked by debt collectors").

       16.      The statute thus gives debtors a right to receive accurate information, which they

can enforce against debt collectors by bringing suit under the FDCPA. See Hahn v. Triumph


                                                       3
        Case: 1:21-cv-01473 Document #: 1 Filed: 03/17/21 Page 4 of 6 PageID #:4




P'ships LLC, 557 F.3d 755, 757 (7th Cir. 2009) ("The [FDCPA] is designed to provide information

that helps consumers to choose intelligently ... .").

        17.    Confused, Plaintiff engaged counsel to look into this alleged $654.52 balance with

Veterinary Specialty Center.

        18.    On February 4, 2021, Plaintiff, through counsel, disputed this alleged $654.52

balance via fax.

        19.    In seeking counsel, Plaintiff incurred attorneys' fees as well as needlessly expended

time.

        20.    Defendant's unlawful collection practices presented real risk of harm to Plaintiff—

specifically, she was coerced/enticed/misled to pay an alleged $654.52 balance she did not owe.

                                       CLAIMS FOR RELIEF
                                           COUNT I:
                   Fair Debt Collection Practices Act—15 U.S.C. § 1692 et seq.

        21.    All paragraphs of this Complaint are expressly adopted and incorporated herein as

though fully set forth herein.

                                   Violation of 15 U.S.C. § 1692e

        22.    Section 1692e provides:

               A debt collector may not use any false, deceptive, or misleading
               representation or means in connection with the collection of any debt.
               Without limiting the general application of the foregoing, the following
               conduct is a violation of this section.

               (2)      The false representation of–

                        (A)      the character, amount, or legal status of any debt.

               (10)     The use of any false representation or deceptive means to collect or
                        attempt to collect any debt or to obtain information concerning a
                        consumer.

                                                   4
      Case: 1:21-cv-01473 Document #: 1 Filed: 03/17/21 Page 5 of 6 PageID #:5




       23.     Merely dunning a person who is not legally obligated to pay the debt constitutes a

false, misleading, or deceptive representation about the character and status of the debt. Kayyal v.

Enhanced Recovery Co., LLC, 2019 U.S. Dist. LEXIS 161475 (N.D. Ill. 2019) (citing Owens v.

Howe, 2004 U.S. Dist. LEXIS 22728, 2004 WL 6070565, *11 (N.D. Ind. 2004).

       24.     Plaintiff may enforce the provisions of 15 U.S.C. §§ 1692e(2)(A), and e(10)

pursuant to section k of the Fair Debt Collection Practices Act (15 U.S.C. § 1692k) which provides

"any debt collector who fails to comply with any provision of [the Fair Debt Collection Practices

Act] with respect to any person is liable to such person in an amount equal to the sum of–

       (1)     any actual damage sustained by such person as a result of such failure;

       (2)

               (A)     in the case of any action by an individual, such additional damages
                       as the court may allow, but not exceeding $1,000.00; or

       (3)     in the case of any successful action to enforce the foregoing liability, the
               costs of the action, together with reasonable attorney's fees as determined
               by the court.

       WHEREFORE, Plaintiff requests the following relief:

       A.      find that Defendant violated 15 U.S.C. §§ 1692e(2)(A), and e(10);

       B.      award any actual damage sustained by Plaintiff as a result of Defendant's

               violation(s) pursuant to 15 U.S.C. § 1692k(a)(1);

       C.      award such additional damages, as the Court may allow, but not exceeding $1,000

               pursuant to 15 U.S.C. § 1692k(a)(2)(A);

       D.      award costs of this action including expenses together with reasonable attorneys’

               fees as determined by this Court pursuant to 15 U.S.C. § 1692k(a)(3); and

       E.      award such other relief as this Court deems just and proper.


                                                 5
       Case: 1:21-cv-01473 Document #: 1 Filed: 03/17/21 Page 6 of 6 PageID #:6




                                   DEMAND FOR JURY TRIAL

        Pursuant to Fed. R. Civ. P. 38(b), Plaintiff demands a trial by jury of any and all issues in

this action so triable of right.

DATED: March 17, 2021                                 Respectfully submitted,

                                                      KATE STEINBERG

                                                      By: /s/ Joseph S. Davidson

                                                      Joseph S. Davidson
                                                      LAW OFFICES OF JOSEPH P. DOYLE LLC
                                                      105 South Roselle Road
                                                      Suite 203
                                                      Schaumburg, Illinois 60193
                                                      +1 847-985-1100
                                                      jdavidson@fightbills.com




                                                  6
